Asch, J.,
concurs in a separate memorandum as follows: The essential issue in this case is whether a request by a policeman to "stop” made to an individual who begins to walk away after the police approach to question him pursuant to their common-law right of inquiry, constitutes a "seizure” of that individual in violation of his rights under article I (§ 12) of the New York State Constitution and the provisions of CPL 140.50, and the common law of this State (see, People v Hollman, 79 NY2d 181, 194-195).
Under the facts of this case, the action by the police did not constitute a seizure under the Fourth Amendment of the US Constitution. While the United States Supreme Court has pointed out that a seizure occurs "[o]nly when the officer, by means of physical force or show of authority, has in some way restrained the liberty of a citizen” (Terry v Ohio, 392 US 1, 19, n 16), it has narrowed the definition of "seizure” to exclude a police officer’s pursuit of an individual, even assuming the activity constituted a "show of authority” asking the individual to halt, because the individual did not comply with that request until he was actually tackled by the pursuing officer. Accordingly, the Supreme Court held that a motion to exclude evidence of cocaine abandoned by a suspect, while he was running, was properly denied (California v Hodari D., 499 US 621, 111 S Ct 1547). The facts in the instant case are almost "on all fours” with those in Hodari D. The officer asked the defendant to "stop” as he walked away, but the defendant did not comply with that request. Instead, he began to run away. The officer followed him and during this pursuit, and before the officer apprehended the defendant, the defendant abandoned the cocaine. Accordingly, there has been no violation of defendant’s Fourth Amendment rights in this case.
However, it is necessary to continue the inquiry. In discussing this Federal approach and contrasting it with the seminal New York case of People v De Bour (40 NY2d 210), the Court of Appeals has written:
"De Bour represents the culmination of a number of State common-law cases that provided a framework for the evaluation of police-civilian encounters (see, e.g., People v Cantor, supra; People v Ingle, 36 NY2d 413; People v Rosemond, supra; People v Rivera, 14 NY2d 441). In De Bour, constitutional law and common law both played a part in the articulation of the four-part test. Although we stated that 'constitutional considerations do not disappear’ when police encounters fall below the level of a seizure (People v De Bour, supra, at 217), we did not rest our analysis squarely upon the language of either the *388Federal or State Constitution. Rather, we noted that '[t]he basic purpose of the constitutional protections against unlawful searches and seizures is to safeguard the privacy and security of each and every person against all arbitrary intrusions by government. Therefore, any time an intrusion on the security and privacy of the individual is undertaken with intent to harass or is based upon mere whim, caprice or idle curiosity, the spirit of the Constitution has been violated’ (id., at 217). To some extent, then, our holding in De Bour was not compelled by the specific language of either the State or the Federal Constitution. Rather, it reflected our judgment that encounters that fall short of Fourth Amendment seizures still implicate the privacy interests of all citizens and that the spirit underlying those words required the adoption of a State common-law method to protect the individual from arbitrary or intimidating police conduct.
"The continued vitality of De Bour, therefore, is not contingent upon the interpretation that the Supreme Court gives the Fourth Amendment, because De Bour is largely based upon considerations of reasonableness and sound State policy.” (People v Hollman, 79 NY2d 181, 195, supra.)
A few minutes before 7:00 p.m. on June 1, 1989, Officer Stuller and his partner Officer Minniter received a radio run from Central that a male black wearing red and blue was at the corner of 148th Street and St. Nicholas Avenue in possession of weapons and selling drugs. Within a minute of receiving that dispatch, the officers approached that corner, a known drug location. Officer Stuller testified that while there were a number of people "walking, standing maybe ten, maybe five feet away from him”, "[j]ust the defendant” wore a red and blue outfit. As the officers exited the car, the defendant started to walk away and Officer Stuller "stated” and "said stop” to defendant who thereupon started running. After running five or ten feet, the defendant threw something to the ground, which the officer picked up. He continued to chase defendant until the defendant stopped, the officer "called him, saw what was in the bag and put him under arrest”. The bag contained 101 vials of crack cocaine.
Applying the four-step test of De Bour (supra, at 223), we are instructed that: "The minimal intrusion of approaching to request information is permissible when there is some objective credible reason for that interference not necessarily indicative of criminality (People v De Bour, supra). The next degree, the common-law right to inquire, is activated by a founded suspicion that criminal activity is afoot and permits a *389somewhat greater intrusion in that a policeman is entitled to interfere with a citizen to the extent necessary to gain explanatory information, but short of a forcible seizure”.
Clearly, in the instant case, the officers, who, after receiving a call about a male black dressed in red and blue in possession of weapons and selling drugs at a specified corner, observed defendant, a male black, dressed in red and blue clothing, the only one on that corner, a known drug location, so attired, had a "founded suspicion that criminal activity [was] afoot”. This founded suspicion, therefore, activated Officer Stuller’s common-law right of inquiry. The fact that the defendant began to immediately walk away upon observing the officers, prompted Officer Stuller to ask defendant to "stop”. This minimal interference, therefore, was not a "forcible seizure”, but was necessary in order for the police officer to gain explanatory information. (People v De Bour, supra, at 223; see, People v McLaurin, 43 NY2d 902, revg on dissenting opn 56 AD2d 80, 84.)
Thereafter, defendant’s flight, when combined with the detailed description, which he alone fit, escalated the initial common-law right of inquiry to the next level set forth in De Bour (supra), a reasonable suspicion that defendant was committing, had committed or was about to commit a felony or misdemeanor, justifying the police pursuit (see also, People v Leung, 68 NY2d 734; People v Jones, 69 NY2d 853; People v Allen, 73 NY2d 378).
While the defendant urges that the mere utterance of the word "stop” by Officer Stuller constituted a forcible seizure of defendant, the record establishes the officers approached only to question defendant. They did not have their guns drawn. Such an interpretation, therefore, is contrary to the express teaching of De Bour which give the police the right to a "greater intrusion in that a policeman is entitled to interfere with a citizen to the extent necessary to gain explanatory information” (People v De Bour, supra, at 223). In this case, the defendant did not continue walking away, simply disregarding the verbal directive, but ran from the scene, discarding contraband as he ran. There was no question posed to the officer at the suppression hearing as to what he would have done if the defendant continued to walk away. In any event, the officer was justified under the circumstances herein, as noted, to "interfere” with defendant’s movement "to the extent necessary to gain explanatory information” (supra, at 223; see also, People v Diaz, 80 NY2d 950).
People v Taveras (155 AD2d 131, appeal dismissed 76 NY2d *390871), relied upon by defendant, is inapposite. In Taveras, defendant was seized when the officer, without any articulable reason, ordered the defendant to turn around and frisked him. People v Holmes (181 AD2d 27, lv granted 80 NY2d 930) is also inapposite. In that case, a panel of this Court found that while the police had objective credible reasons to approach to ask questions, they did not have, as the police did have in this case, a founded suspicion that criminality was afoot which would have justified pursuit.
Finally, the defendant relies on People v Rodriguez (178 AD2d 381). There the Court noted the evidence at the hearing established the arresting officer received a radio call that four men were selling drugs at a specified street corner with one man described as a male Hispanic wearing a blue cut-off tee-shirt with the words "Portland Maine” on the back. When the police arrived at that location, defendant was there, fitting the description. When the officer called "hey buddy”, the defendant turned around, saw the officer and started to run. The officer pursued and in the pursuit the defendant threw an object to the ground. It turned out to be 15 vials of crack cocaine taped together. I disagree with the finding of Rodriguez that the description of a male Hispanic at the exact location wearing a blue cut-off tee-shirt with the exact words "Portland Maine” was not so specific and congruous with that actually encountered by the officers that its reliability could reasonably be assumed. In addition, Rodriguez applied a lack of "probable cause” standard as a predicate for the pursuit. However, the Court of Appeals has repeatedly stated that the police need only reasonable suspicion, not probable cause for pursuit (see, People v Leung, supra; People v Jones, supra).